DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Final Rejection

Priority
This application was filed on 12/01/2020 and is a continuation of U.S. Serial Application No. 16/568,400 (abandoned on 02/05/2021), which was filed on 09/12/2019 and is a continuation of U.S. Serial Application No. 15/987,550 (which issued as US patent 10,456,385 on 10/29/2019), which was filed on 05/23/2018 and is a continuation of U.S. Serial Application No. 14/997,754 (which issued as US patent 9,987,259 on 06/05/2018), which was filed on 01/18/2016 and is a continuation of U.S. Serial Application No. 14/581,482 (which issued as US patent 9,271,976 on 03/01/2016), which was filed on 12/23/2014 and is a continuation of U.S. Serial Application No. 13/980,821 (which issued as US patent 8,952,165 on 02/10/2015), which was filed on 19 July 2013, which is the national phase of PCT/KR2012/000652 (WO 2012102583), filed on January 30, 2012, which claims priority to Korean Patent Application No. 10-2011-0008962, filed January 28, 2011.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated 12/01/2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  A number of patent application publications teaching similar utilities for compounds having structural features in common with those used in the presently claimed method are cited at least as technical background.

Status of the claims
Applicant’s preliminary amendment dated 12/01/2020 has been entered.
Claims 1-7 were cancelled by the Applicant.
Claims 8-23 are pending and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

[1] Claims 8-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 8,952,165 (IDS), optionally further in view of Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS).  
The reference patent claims compounds having the exact same structure as those used in the method of treatment of the instant application and reference claim 14 recites a method of treating schizophrenia associated cognitive disorder.  Note that the issued claim 14 contains a clear typographical error in the phrase “schizophrenia C associated cognitive disorder” – the “C” is extraneous to the allowed claims, see the 13980821 application file.  The reference claims clearly anticipate instant claims 8-20 since schizophrenia associated cognitive disorder is necessarily “mediated by an agonist or partial agonist” of nAChR since this is the functional activity present in the compounds of formula I.  
Regarding instant claims 21-23, drawn to the control of pain, these claims are drawn to an art-recognized utility of compounds having the structural and functional features of the reference patent claims.  See for example the reference Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS) which is a comprehensive clinical and preclinical survey of advanced compounds with structural and functional similarity to the compounds recited in the reference claims.  For instance table 1 on page 7953 and the table of figure 8 on page 7956 indicate clinical indications for which compounds in this class have been used.  Therefore, it would be obvious to use the reference claim compounds to treat the pain indications listed in dependent claims 21-23.

[2] Claims 8-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 9,271,976 (IDS), optionally further in view of Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS).  
The reference patent claims a method of treatment of Alzheimer's disease, Alzheimer type dementia, age associated memory impairment, schizophrenia, attention deficit disorder (ADD), or attention deficit hyperactivity disorder (ADHD) using compounds having the exact same structure as those used in the method of treatment of the instant application.  These diseases are necessarily “mediated by an agonist or partial agonist” of nAChR, since this is the functional activity present in the compounds of formula I.  The instant claims are generic to the disease species listed in the reference claims.  The reference claims clearly anticipate instant claims 8-20.  
Regarding instant claims 21-23, drawn to the control of pain, these claims are drawn to an art-recognized utility of compounds having the structural and functional features of the reference patent claims.  See for example the reference Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS) which is a comprehensive clinical and preclinical survey of advanced compounds with structural and functional similarity to the compounds recited in the reference claims.  For instance table 1 on page 7953 and the table of figure 8 on page 7956 indicate clinical indications for which compounds in this class have been used.  Therefore, it would be obvious to use the reference claim compounds to treat the pain indications listed in dependent claims 21-23.

[3] Claims 8-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 9,987,259 (IDS), optionally further in view of Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS).  
The reference patent claims a method of treatment of particular cognitive disorders, using compounds having the exact same structure as those used in the method of treatment of the instant application.  All of the listed cognitive disorders are necessarily “mediated by an agonist or partial agonist” of nAChR since this is the functional activity present in the compounds of formula I. The instant claims are generic to the disorder species listed in the reference claims.  The reference claims clearly anticipate instant claims 8-20.  
Regarding instant claims 21-23, drawn to the control of pain, these claims are drawn to an art-recognized utility of compounds having the structural and functional features of the reference patent claims.  See for example the reference Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS) which is a comprehensive clinical and preclinical survey of advanced compounds with structural and functional similarity to the compounds recited in the reference claims.  For instance table 1 on page 7953 and the table of figure 8 on page 7956 indicate clinical indications for which compounds in this class have been used.  Therefore, it would be obvious to use the reference claim compounds to treat the pain indications listed in dependent claims 21-23.

[4] Claims 8-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 10,456,385, optionally further in view of Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS).   
The reference patent claims a method of treatment of an inflammatory disease, using compounds having the exact same structure as those used in the method of treatment of the instant application.  The treated inflammatory diseases are necessarily “mediated by an agonist or partial agonist” of nAChR since this is the functional activity present in the compounds of formula I. The instant claims are generic to the disorder species listed in the reference claims.  The reference claims clearly anticipate instant claims 8-20.  
Regarding instant claims 21-23, drawn to the control of pain, these claims are drawn to an art-recognized utility of compounds having the structural and functional features of the reference patent claims.  See for example the reference Mazurov (J. Med. Chem. 2011, 54, 7943-7961, IDS) which is a comprehensive clinical and preclinical survey of advanced compounds with structural and functional similarity to the compounds recited in the reference claims.  For instance table 1 on page 7953 and the table of figure 8 on page 7956 indicate clinical indications for which compounds in this class have been used.  Therefore, it would be obvious to use the reference claim compounds to treat the pain indications listed in dependent claims 21-23.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625